DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 26 recites the limitation “form” instead of “from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2017/0062653 A1], “Huang” in view of Kuo et al. [US 2016/0247972 A1], “Kuo” in view of Kim et al. [US 2018/0198023 A1], “Kim”.

Regarding claim 1, Huang discloses semiconductor light-emitting device (Fig. 6A and 6B, 100f), comprising: 
a substrate (144); 
an epitaxial layer structure (110), disposed on the substrate(144) and comprising a first-type area (area with electrode 130 refer to as A1) and a second-type area  (area with electrode 120 refer to as A2); 
a first current blocking layer (160), disposed on the epitaxial layer structure and located in the first-type area (as shown); 
a second current blocking layer (180), disposed on the epitaxial layer structure and located in the second-type area (as shown); 
a current spreading layer (150), disposed on the epitaxial layer structure and located in the first-type area (as shown), wherein the current spreading layer covers the first current blocking layer and thereby the first current blocking layer is located between the current spreading layer and the epitaxial layer structure (as shown); 
a first electrode (130), disposed on a side of the current spreading layer (150) facing away from the epitaxial layer structure (110), and being in electrically contact with the current spreading layer (as shown); 
a second electrode (120), disposed on the epitaxial layer structure and located in the second-type area, wherein the second current blocking layer (180)is located between the second electrode and the epitaxial layer structure (as shown); 
wherein the first electrode (130) comprises a first main portion (132) and a first elongated extension portion (134) laterally extending form the first main portion, the first current blocking layer (160) comprises a first main blocking portion  (162) corresponding to the first main portion (132) and a first extended blocking portion (164) corresponding to the first elongated extension portion (134), the second electrode (120) comprises a second main portion (122) and a second elongated extension  (124) portion laterally extending form the second main portion (as shown), the second current blocking layer (180) comprises a second main blocking portion corresponding to the second main portion (as shown) and a second extended blocking portion corresponding to the second elongated extension portion, and the second extended blocking portion comprises a plurality of spacings spaced from each other (180 - as shown in Fig. 6A); 
Huang does not disclose a side of the first extended blocking portion near the second electrode is formed with a plurality of first convex structures.
However, Kuo discloses a light-emitting diode chip (Fig. 3A, 100a) including a semiconductor device layer (110), a first electrode (150), a current-blocking layer (130), a current-spreading layer (140), and a second electrode (120) is provided. Kuo discloses the current spreading layer can have various patterns in order to improve good luminous efficiency (¶[0011]). The current-blocking layer (Fig. 3A, 230) includes a main body (232) and an extension portion (234) extended from the main body (232).  The extension portion (234) includes a plurality of current-blocking patterns (234a) and a plurality of connecting patterns (234b) arranged along the extending direction of the finger portion (154), wherein the current-blocking patterns (234a) are connected to one another via the connecting patterns (234b). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the current blocking layer to include convex portion as taught in Kuo in the device of Huang such that a side of the first extended blocking portion near the second electrode is formed with a plurality of first convex structures because such a modification would allow for the optical efficiency of the light-emitting diode chip to be in increased (¶0070] of Huang).
The combination does not explicitly disclose the plurality of first convex structures are aligned with the plurality of spacings.
However, Kim teaches an LED device with a first electrode (Fig. 9, 160)  having a main portion (160) and the extending portion (163).  Kim further discloses a second electrode (150) having a main potion (151) and extending portion (153).  The first electrode (160) includes  a plurality of upper reflective portion (183) and the second electrode (150) includes plurality of first reflective layer (181).  The plurality of upper reflective portion (183) aligned with the space between the plurality of first reflective layer (181).  The placement of the reflective layers aid in the light emitting device to achieve efficient lateral current spreading (¶[0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the place of the convex portion of the current spreading layer as taught in Kim in the device of Huang in view of Kuo such that the plurality of first convex structures are aligned with the plurality of spacings because such a modification would optimize the current spreading of the light emitting diode (¶[0109] of Kuo). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).
*** The Examiner note the combination of Huang, Kuo and Kim would result in a side of the first extended blocking portion near the second electrode is formed with a plurality of first convex structures, and the plurality of first convex structures are aligned with the plurality of spacings.

Regarding claim 2, Huang as modified discloses claim 1, Huang discloses the second extended blocking portions (Fig. 6A, 180) comprises a plurality of extended blocking sub-portions separated from each other, adjacent two of the plurality of extended blocking sub-portions have one of the plurality of spacings located therebetween (as disclose by Huang Fig. 6A), the combination of Huang in view of Kuo and Kim discloses the plurality of first convex structures and the plurality of extended blocking sub-portions are arranged in a staggered manner (as taught in claim 1 above). 

Regarding claim 6, Huang as modified discloses claim 2, Huang discloses the plurality of extended blocking sub-portions (Fig. 6A, 180) are arranged equidistantly (as shown).

Regarding claim 7, Huang as modified discloses claim 6, Huang as modified by Kuo and Kim does not explicitly disclose a width of each of the plurality of first convex structure is the same as a distance between adjacent two of the plurality of extended blocking sub-portions.
Kuo disclose adjusting the width and the shape of the plurality of first convex structure will help in improve light extraction efficiency of the light emitting device (¶0057] of Kuo). Further, Kim shows the second reflective layer (Fig. 9, 183) may be disposed in the form of dots separated from each other. The dots of the second reflective layer may be arranged at constant intervals or different intervals (¶[0079]) in order to have efficient current spreading in the LED (¶[0094]).
	Therefore, one of ordinary skill in the art before the effective filing date of the invention to be motivated to have to adjust the first convex structure the based on the teachings of Kuo and Kim since such a width, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2017/0062653 A1], “Huang” in view of Kuo et al. [US 2016/0247972 A1], “Kuo” and Kim et al. [US 2018/0198023 A1], “Kim” as applied to claim 1,  and further in view of Jeon [US 2012/0267672 A1].

Regarding claim 3, Huang as modified discloses claim 1, Huang as modified does not disclose the second extended blocking portion is a continuous structure, and the plurality of spacings are through holes penetrating through the second extended blocking portion.
However, Jeon disclose a suitable alternative arrangement for the light emitting diode. Jeon disclose a LED a current blocking layer (Fig. 5 and 6, 355) is formed on the semiconductor layer (350).  Jeon discloses a first openings (Fig. 5, 361) are formed throughout the current blocking layer (355). The width of the first opening (361) can be adjusted in order to adjust the light emission area of the LED (¶[0047] of Jeon).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the second extended blocking portion as taught in Jeon in the device of Huang as modified such that the second extended blocking portion is a continuous structure, and the plurality of spacings are through holes penetrating through the second extended blocking portion because such a modification would allow for an increase in an amount of light emitted from the semiconductor light-emitting device (¶[0047] of Jeon). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2017/0062653 A1], “Huang” in view of Kuo et al. [US 2016/0247972 A1], “Kuo” and Kim et al. [US 2018/0198023 A1], “Kim” as applied to claim 1,  and further in view of Yang et al. [ US 2017/0263816 A1], “Yang”.

Regarding claim 4, Huang as modified discloses claim 1, Huang as modified does not disclose the first electrode further comprises a third elongated extension portion laterally extending from the first main portion, the third elongated extension portion and the first elongated extension portion are located two opposite sides of the first main portion, and the second elongated extension portion is located between the first elongated extension portion and the third elongated extension portion.
However, Yang disclose a suitable alternative shape for the first electrode of the LED. Specifically, Yang disclose the first electrode (Fig. 7 and 8, 130) further comprises two elongated extension portions laterally extending from the first main portion, the two elongated extension portions are located two opposite sides of the first main portion.  Further, the second electrode (132)  includes elongated extension portions which are located between the first electrode elongated extension portions.  
Therefore it would have been obvious to one of ordinary skill in the art to change the shape of the first electrode as taught in Yang in the device of Huang such that he first electrode further comprises a third elongated extension portion laterally extending from the first main portion, the third elongated extension portion and the first elongated extension portion are located two opposite sides of the first main portion, and the second elongated extension portion is located between the first elongated extension portion and the third elongated extension portion because such a modification would improve the overall light extraction efficiency of the device (¶[0044] of Yang). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2017/0062653 A1], “Huang” in view of Kuo et al. [US 2016/0247972 A1], “Kuo” and Kim et al. [US 2018/0198023 A1], “Kim” as applied to claim 1,  and further in view of Lin et al. [US 20200350467 A1], “Lin”.

Regarding claim 8, Huang as modified discloses claim 1, Huang as modified does not discloses an adhesion enhancement layer, disposed on a side of the current spreading layer facing away from the first current blocking layer, and comprising a plurality of through holes; wherein the first electrode is disposed on a side of the adhesion enhancement layer facing away from the current spreading layer and extends into the plurality of through holes to electrically contact with the current spreading layer. 
However, adding a protection layer is well-known in the semiconductor art.  Lin disclose a light emitting device with an adhesion enhancement layer (Fig. 4, 222) disposed on  a current spreading layer (230) facing away from the current blocking layer (221), and comprising a plurality of through holes (252). Further Lin disclose an electrode (243) is disposed on a side of the adhesion enhancement layer (222) facing away from the current spreading layer (230) and extends into the plurality of through holes (252) to electrically contact with the current spreading layer (230, as shown in Fig. 4).  Further, Lin discloses the adhesion enhancement layer is made of SiO2, SiN4, Al2O3, or TiO2, to protect the light-emitting diode from being damaged. Alternatively, the protective layer (222) may be used as a current blocking layer for inhibiting the over-injection of current below the first electrode (241) and for increasing the current spreading of the transparent conductive layer (230) (¶[0147] of Lin).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an adhesion enhancement layer with a plurality of holes as taught in Lin in the device of Huang such that an adhesion enhancement layer, disposed on a side of the current spreading layer facing away from the first current blocking layer, and comprising a plurality of through holes; wherein the first electrode is disposed on a side of the adhesion enhancement layer facing away from the current spreading layer and extends into the plurality of through holes to electrically contact with the current spreading layer because such a modification would allow for the adhesion enhancement layer to protect the LED from being damage and  to increase the current spreading of the transparent conductive layer (230) (¶[0147] of Lin).

Regarding claim 10, Huang as modified discloses claim 8, Huang as modified by Lin discloses a material of the adhesion enhancement layer is a transparent electrically insulating material, and a light transmittance of the adhesion enhancement layer is greater than 85% (¶[0147] of Lin discloses materials such as SiO2, SiN4, Al2O3, or TiO2 ).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2017/0062653 A1], “Huang” in view of Kuo et al. [US 2016/0247972 A1], “Kuo”,  Kim et al. [US 2018/0198023 A1], “Kim”  and Lin et al. [US 2020/0350467 A1], “Lin” as applied to claim 8,  and further in view of Tanaka et al. [US 2013/0015470 A1], “Tanaka”.

Regarding claim 9, Huang as modified discloses claim 8, Huang discloses the first electrode is a metal composite layer comprising conductive materials such as Cr, Ti, Ni, Pt, Au, or Al, or a stack of any two of the materials (¶0067]) and the metal composite layer along a direction facing away from the substrate (see Hung Fig. 6A and 6B). The combination of Huang as modified by Lin would discloses the electrode material extends into the plurality of through holes and is direct in contact with the adhesion enhancement layer and the current spreading layer (see claim 8 with reference to Lin). Huang does not explicitly disclose the first electrode  comprises an aluminum layer and a plurality of metal layers stacked on the aluminum layer; the aluminum layer extends into the plurality of through holes and is direct in contact with the adhesion enhancement layer and the current spreading layer.
However, Tanaka discloses to the improve the light extraction efficiency , electrode can made with material such as Ag, Al, Pt, Au, Ni, Ti, Rh. Even further, Tanaka further discloses the electrode can be lamination of a plurality of metal materials such as Ag/Ti/Pt or Al/Ti/Pt, Ag/Ni/Ti/Pt (¶[0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a laminated electrode structure with Al/Ti/Pt as taught in Tanaka in the device of Huang such that the first electrode  comprises an aluminum layer and a plurality of metal layers stacked on the aluminum layer resulting in the aluminum layer extends into the plurality of through holes and is direct in contact with the adhesion enhancement layer and the current spreading layer because the stacked electrode structure will improve the light extraction efficiency (¶[0045] of Tanaka). Further, a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891